DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	The Amendment submitted 7/18/2022 filed under the AFCP 2.0 program has been entered.  Claims 1-15 remain pending in the Application.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Steven Solomon on 8/10/2022.

The application has been amended as follows: 
Claims 1, 3, 7, 11, and 12 have been amended to read as follows:
1. A tool device for machining a workpiece by cutting, milling, drilling or grinding, comprising:
- a sensor for detecting a condition of the tool device during machining, wherein the condition comprises one or more of: an amount of wear of the tool device, a dressing condition of the tool device, a thickness of a lubrication film, a distance between the workpiece and the tool device, and/or a built-up edge of the tool device, 
- wherein the sensor is connectable to a receiving unit, which transmits data to an analysis unit for analyzing the received data,
wherein the sensor is configured as a fiber optic sensor comprising at least one optical fiber providing at least one incident optical path and at least one reflected optical path for light emitted by a connectable light source, a distal end of the at least one optical fiber lying in a surface of the tool device in a contact zone with the workpiece such that an optical path length of said at least one reflected optical path can be measured from light reflected off an external surface adjacent to the distal end of the at least one optical fiber and/or from an internal reflection within the at least one optical fiber,
the analysis unit being configured to determine said condition of said tool device as a function of said at least one optical path length. 
3. The tool device according to claim 2, wherein the interferometric fiber optic sensor uses an interference between two light beams that are propagated respectively through the at least one incident optical path and the at least one reflected optical path, which are provided by a single optical fiber or two different optical fibers among 
7. The tool device according to claim 1, wherein the analysis unit determines an optical phase difference between two light beams, reflected at reflectors, whereby one said reflector is provided by said external surface, which is a surface of the workpiece.
11. The tool device according to claim 1, wherein the fiber optic sensor comprises a beam splitter for splitting a light beam from the light source into different fibers of said at least one optical fiber, with respective distal ends thereof positioned in the tool surface in spaced areas.
Claim 12 is cancelled.
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
The prior art alone or in combination neither anticipates nor renders obvious the claimed invention.  Specifically, the prior art does not teach a tool device with a sensor for detecting one of an amount of wear of the tool, a dressing condition of the tool, a thickness of a lubrication film, a distance between the workpiece and the tool, and/or a built-up edge of the tool, wherein the sensor is a fiber optic sensor with at least one optical fiber, a distal end of the at least one optical fiber lying in a surface of the tool in a contact zone with the workpiece such that an optical path length of at least one reflected optical path can be measured from light reflected off an external surface adjacent to the distal end of the at least one optical fiber.  For at least these reasons, and along with the other limitations, the claims are allowable over the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JON S TAYLOR whose telephone number is (571)272-9858. The examiner can normally be reached M-F 10-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hail can be reached on 5712724485. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

J. STEPHEN TAYLOR
Examiner
Art Unit 3723



/J STEPHEN TAYLOR/Examiner, Art Unit 3723                                                                                                                                                                                                        



/JOSEPH J HAIL/Supervisory Patent Examiner, Art Unit 3723